Citation Nr: 1508448	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-30 799	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a previously denied claim of service connection for diplopia has been received.

2.  Entitlement to service connection for headaches, to include as secondary to diplopia.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.

The instant matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a RO hearing in July 2011, and at a Board hearing before the undersigned Acting Veterans Law Judge, via videoconference, in December 2012.  Transcripts of both hearings are included in the Veteran's paper or paperless claims folders.

The Board notes that a review of the Veteran's VBMS file reveals that the Veteran was denied service connection for residuals of a TBI by way of a November 2013 rating decision.  The Veteran's VBMS file shows that the Veteran perfected an appeal as to that issue via the filing of a VA Form 9 (Appeal to the Board of Veterans' Appeals) in October 2014.  The appeal of that issue was certified to the Board in January 2015.

(The decision below addresses whether new and material evidence has been received to reopen the previously denied claim of service connection for diplopia.  The remaining issues, to include the underlying issue of entitlement to service connection for diplopia, are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By rating action dated in September 1972, the RO denied a claim of service connection for diplopia; the Veteran did not appeal.

2.  Evidence received since the September 1972 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for diplopia and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A September 1972 RO decision that denied service connection for diplopia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.129, 19.192 (1972).  

2.  New and material evidence has been received to reopen a claim of service connection for diplopia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed for VA disability compensation for double vision in July 1972.  In a rating decision dated in September 1972, the RO denied service connection for diplopia.  In issuing the denial, the RO found that although the Veteran's service treatment records noted a diagnosis of diplopia, which was determined in a line of duty determination report to have existed prior to service but aggravated during service, diplopia was not a disability for which compensation was payable, especially in the absence of a superimposed disease or injury in service.  

The Veteran did not timely file a notice of disagreement as to that decision, and the September 1972 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.129, 19.192 (1972).  As a result of the finality of the September 1972 RO decision, a claim of service connection for diplopia may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014).  

In the instant case, the Board finds that new and material evidence sufficient to reopen the claim of service connection for diplopia has been received.  Notably, during his December 2012 hearing, the Veteran testified that he was injured in a rocket or mortar attack during service, at which time he claimed to have sustained a concussion and incurred trauma to his eyes.  This evidence is new, as the evidence before the RO at the time of its September 1972 decision did not include the Veteran's allegation that he had sustained an eye trauma in service.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Board notes that in making the determination of materiality in a petition to reopen a previously denied claim, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, the Veteran's testimony raises a reasonable possibility of substantiating the claim and also triggers VA's duty to provide the Veteran with a medical examination.  Shade v. Shinseki, 24 Vet. App. 110, 118, 124 (2010) (Lance, J. concurring) (stating the when evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather, the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement).  Accordingly, the claim of service connection for diplopia is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for diplopia is reopened; to that limited extent, the appeal is granted.


REMAND

Turning first to the claim of service connection for a TBI, the Board observes that the VA Form 9 received in October 2014 notes the Veteran's desire for a Board hearing via videoconference.  Although the hearing request was acknowledged by the RO, the Veteran has not yet been afforded the opportunity to provide testimony before a member of the Board.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  Accordingly, the matter must be remanded to afford the Veteran an opportunity to present testimony during a hearing in accordance with his request to do so.  See 38 C.F.R. § 20.700(e) (2014).

The Board further finds that the Veteran's claim of service connection for diplopia must be remanded for a medical examination.  As noted above, the Veteran's service treatment records indicate a diagnosis of diplopia, which was determined to have existed prior to service but aggravated during service.  Although the Veteran's claim was previously denied because the RO considered the Veteran's diplopia to be a constitutional or developmental abnormality and thus not a compensable disability under the law, see 38 C.F.R. § 3.303(c) (2014), the basis of the RO's finding in this regard is not clear from the record.  Further, it appears that diplopia is in fact a condition for which service connection may be awarded, as 38 C.F.R. § 4.87 and 38 C.F.R. § 4.85, Diagnostic Code 6090, provide for the evaluation of diplopia.  Moreover, even if the Veteran's diplopia is found to be to be a constitutional/congenital or developmental abnormality, service connection may nevertheless be granted if the evidence shows aggravation during service on account of a superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. App, 240 (1995).  Given the evidence of record, the Board finds that the instant matter presents medical questions necessitating a VA medical examination and opinion to answer the questions set forth in the remand directives below.  See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (establishing that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Concerning the Veteran's claim of service connection for headaches, the Board finds it necessary to remand that claim as well.  Notably, the evidence suggests that the Veteran's headaches may be secondary to his diplopia.  Further, during a September 2011 VA examination conducted to evaluate the severity of the Veteran's service-connected posttraumatic stress disorder (PTSD), the Veteran reported that his headaches had been present since service and questioned whether they may be related to a rocket attack and resulting TBI he claims to have experienced while on active duty.  These contentions are borne out by notations in the Veteran's service treatment records dated in March 1972, at which time he complained of headaches secondary to diplopia.  Accordingly, remand of the headache claim is necessary as that claim is inextricably intertwined with the Veteran's claims of service connection for diplopia and residuals of a TBI, as the outcome of those claims may have a bearing upon whether service connection for headaches is warranted.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board also finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his headaches to ensure that adjudication of the Veteran's claim is a fully informed one.

Turning to the Veteran's claim of service connection for a skin disorder, the Veteran testified during his December 2012 Board hearing that he first developed a skin rash while serving overseas in Vietnam.  He reported being treated for that condition in service and stated that he has experienced episodic rashes since that time.  A review of the Veteran's VA treatment records shows that in October 2010, the Veteran presented with raised, non-blanching, erythematous lesions on his face.  He also reported at that at time that he would develop a lumpy rash on his face, torso, and behind his knees four to five times a year.  The nature of the Veteran's rash was not specifically diagnosed, but it was suspected to be allergic or eczema.  The Veteran was also noted to have penile inflammation at that time, which was suspected to be the result of contact dermatitis.

The Board observes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for a skin disorder.  Although his service treatment records contain no indication of skin disorder in service, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during and/or since service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Further, as the Veteran served in Vietnam during the requisite time period, as verified by information contained in his DD Form 214, he is thus presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Although the Veteran has not been diagnosed as having a skin disorder that is associated with exposure to "herbicide agents" which would thus presumed to have been incurred in or aggravated during active military service, 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2014), a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

In the instant case, given the Veteran's presumed exposure to herbicides, his reports of a recurrent skin disorder since service, and the fact that the exact nature of the Veteran's claimed skin disorder is unclear from the record currently before the Board, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that the claim of service connection for a skin disorder must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's claimed skin condition in accordance with the remand directives set forth below.

In view of the foregoing, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Schedule the Veteran for a videoconference hearing in connection with his claim of service connection for a TBI before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

2.  Send to the Veteran a notice letter that notifies him of the information and evidence necessary to substantiate his claim of service connection for headaches on a secondary basis.  The Veteran must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

3.  Ensure that all relevant VA treatment records have been associated with the Veteran's claims folder.

4.  After all available service treatment records have been associated with the claims file, the Veteran must be afforded a VA examination in connection with his claim of service connection for diplopia.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination, and all necessary tests and studies should be conducted. The examiner must take a detailed history from the Veteran regarding his claimed eye disability and provide the following information/opinions:

(a) The examiner provide diagnoses for all current eye disabilities.

(b) For any currently diagnosed disability of the eyes, to specifically include diplopia, the examiner must state whether or not any such disability is a congenital or developmental defect.

(c) As to any diagnosed eye disability determined to be a congenital or developmental defect, the examiner must opine as to:
(1) whether it is at least as likely as not (50 percent probability or more) that any disease or injury was superimposed on that disability during service; and 
(2) whether it is at least as likely as not that any such eye disability was aggravated (increased in severity beyond the natural progression of the disease) during service.

(d) As to any diagnosed eye disability determined NOT to be a congenital or developmental defect, the examiner must opine as to:
(1) whether there is clear and unmistakable evidence that the disability existed prior to the Veteran's entry into active duty; or if not,
(2) whether it is at least as likely as not that any such disability either began in or was aggravated by the Veteran's military service.

(e) If the examiner determines that the Veteran's diplopia is not a congenital or developmental defect, but did clearly and unmistakably exist prior to service, the examiner must opine as to:
(1) whether the disability underwent any chronic aggravation or worsening during service; and, if so,
(2) whether any such worsening of the disability that occurred during service was clearly and unmistakably the result of a natural progression of the disability.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the occurrence of a trauma to the eyes during service.  Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his or her opinions.  This includes discussion of lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.

5.  The Veteran must also be scheduled for a VA examination in connection with his claim of service connection for a skin disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must review the entire record and take a detailed history from the Veteran.  Specifically, the examiner must elicit from the Veteran a full description of any skin symptomatology experienced during service and since service.  All necessary tests and studies must be conducted.

The examiner must then identify all current disabilities of the skin.  (For this purpose, "current" refers to any skin disability present at any point since October 2010 regardless of whether symptoms are present on examination.)  The examiner must provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disability is attributable to the Veteran's active military service, to include his presumed exposure to herbicides.

All examination results, along with the complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.  The examiner must specifically consider the Veteran's lay assertions regarding the onset of skin problems, as well as his reported symptomatology since service.

6.  The Veteran must also be scheduled for a VA examination in connection with his claim of service connection for headaches.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner must provide an opinion as to whether the Veteran's headache disorder is at least as likely as not related to his period of military service.  In so doing, the examiner must consider the Veteran's alleged involvement in a rocket attack and opine as to whether the Veteran's headaches are attributable to this incident (to include any TBI), if found to have occurred, or whether they began independent of any injury. 

The examiner must also opine as to whether the Veteran's headaches were caused or aggravated by his diplopia.  All opinions must be set forth in detail and explained in the context of the record.

7.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  Specifically, the AOJ must ensure that if any examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability, to include whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ must ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

8.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal.  The AOJ must consider whether service connection is warranted for headaches on both direct and secondary bases.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


